Appellant has suggested that we committed grave error in our original opinion in this case, by holding that [32 So.2d 447, 448]: "The statute against possession was enacted in aid of, and to make more effective, the laws against sales and giving away, and unless we could say *Page 732 
that manifestly the possession statute had no reasonable relation to that purpose, we would be without legitimate authority to strike it down, and we cannot so say."
We have most carefully re-examined the whole matter, and have concluded that we were right in our former decision. The matter of intoxicating liquors has long been recognized in this State as a proper subject of legislation. Its subjection to the police powers of this State was recognized in Hutchinson's Code 1798-1848, by Article 5 of Chapter 64. Statutes involving intoxicating liquors in one way or another have appeared in all subsequent Codes. The reason is that such beverages have from time immemorial been considered charged with deleterious potentialities, the principal manifestation of such qualities being drunkenness. "Of all vices take heed of drunkenness; other vices are but fruits of disordered affections — this disorders, nay, banishes reason; other vices but impair the soul — this demolishes her two chief faculties, the understanding and the will; other vices make their own way — this makes way for all vices." Quarles.
The mere fact that possession was not expressly outlawed before the Constitution of 1890, and was not therein treated does not, ipso facto, make the possession of intoxicating liquors protected by Section 32 of the Constitution, providing that "The enumeration of rights in this constitution shall not be construed to deny and impair others retained by, and inherent in, the people." In its treatise on Constitutional Law, American Jurisprudence, in Vol. 11, Section 267, page 1008, declares that "although it has been held that the police power does not extend to protect a citizen against his own rashness, and that the state does not have requisite interest in each citizen to protect him from the consequences of his own acts by health and welfare labor legislation, the view more generally followed is that in matters in which the health and welfare of the individual directly affect the general welfare of the community, the state may exercise a certain *Page 733 
amount of control over his personal rights. In a celebrated recent case Chief Justice Hughes has pointed out that the state retains an interest in the welfare of the individual, no matter how reckless he may be, for the whole is no greater than the sum of all of the parts; and when the individual health, safety, and welfare are sacrificed or neglected, the state must suffer." West Coast Hotel Co. v. Parrish, 300 U.S. 379, 57 S.Ct. 578, 81 L.Ed. 703, 108 A.L.R. 1330.
In our former opinion we recognized that there was authority to the contrary, but it was pointed out that statutes prohibiting the sale or giving away intoxicating liquors had been in our law books a long number of years, and that too frequently the guilty purveyor explained his liquor in hand as intended merely for personal use; and to avoid this, Section 1974, Code 1930, Section 2613, Code 1942, prohibiting possession, was enacted into law. After all, the purpose of the purchaser in buying the liquor, and of the donee in accepting its gift, is to acquire possession, which thereby came about as the result of unlawful transactions on the part of the seller and donor. So, we wrote: "It was in aid of the effectiveness of the statutes against sales and the giving away," that the statute was passed. Certainly, this legislation manifestly had and has a reasonable relation to the companion statutes, in aid of which it was passed.
Section 32 of the Constitution of 1890 speaks of the rights retained by and inherent in the people, and appellant contends that possession of intoxicating liquor, where the purpose is innocent, is a right which cannot be impaired by the legislature. However, in the suggestion of error he does not answer our reference to the case of Purity Extract  Tonic Co. v. Lynch,100 Miss. 650, 56 So. 316, where it was held that the sale of a beverage, which contained no intoxicating contents whatever, could be prohibited if the prohibition had a reasonable relation to the prevention of evasions of the liquor laws. *Page 734 
The Supreme Court of Idaho in dealing with a statute, having a similar design to that in this State, said of it: ". . . it was passed by the Legislature with a view to the protection of the public health, the public morals, and the public safety; that it has a real and substantial relation to those objects; and that it is, therefore, a reasonable exercise of the police power of the state." In re Crane, 27 Idaho 671, 151 P. 1006, 1010, L.R.A. 1918A, 942.
The Supreme Court of the United States, in reviewing the holding of the Supreme Court of Idaho, upon appeal there, said: "The question presented for our determination, is whether the Idaho statute, in so far as it undertakes to render criminal the mere possession of whisky for personal use, conflicts with that portion of the Fourteenth Amendment which declares: `No state shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any state deprive any person of life, liberty, or property, without due process of law.' Its validity under the state Constitution is not open for our consideration; with its wisdom this court is not directly concerned." Crane v. Campbell, 245 U.S. 304, 307, 38 S.Ct. 98, 99, 62 L.Ed. 304, 309. The Court there disavows its authority as to the State Constitution on the issue involved, but attention is called to the language of the 14th Amendment, to which the Court referred, "privileges or immunities of citizens," and its analogy to the ultimate meaning of the section of our own Constitution here involved, "enumeration of rights . . . shall not be construed to deny and impair others retained by, and inherent in, the people." In other words, the privileges and immunities of the citizen and the rights retained by and inherent in the people mean the same thing.
The Supreme Court of the United States concluded that since the State had the power to prohibit sales or gifts of intoxicating liquors, it could adopt such measures as are reasonably appropriate or needful to render exercise of that power effective. Booth v. People of State of Illinois, *Page 735 184 U.S. 425, 22 S.Ct. 425, 46 L.Ed. 623; People of State of New York ex rel. Silz v. Hesterberg, 211 U.S. 31, 29 S.Ct. 10, 53 L.Ed. 75; Murphy v. State of California, 225 U.S. 623, 32 S.Ct. 697, 56 L.Ed. 1229, 41 L.R.A., N.S., 153; and Rast v. Van Deman 
Lewis Co., 240 U.S. 342, 364, 36 S.Ct. 370, 60 L.Ed. 679, L.R.A. 1917A, 421, Ann. Cas. 1917B, 455. The Court further concluded that, "considering the notorious difficulties always attendant upon efforts to suppress traffic in liquors, we are unable to say that the challenged inhibition of their possession was arbitrary and unreasonable or without proper relation to the legitimate legislative purpose."
The announcement of this Court in the controlling opinion, as well as the concurring opinions, quoted by appellant, in the case of Sinclair v. State, 161 Miss. 142, 132 So. 581, 74 A.L.R. 241, contains nothing that conflicts with our views in the case at bar. There was involved the constitutionality of a statute denying the right of a defendant in a criminal case to plead his insanity. The statute was rightfully declared invalid. In the case of State v. Armstead, 103 Miss. 790, 60 So. 778, 781, Ann. Cas. 1915B, 495, our declaration that "The police power of the state may be broad, but it cannot rise above the Constitution. It cannot justify the enactment of a law which amounts to an arbitrary and unwarranted interference with the rights of the citizens which are guaranteed by the Constitution," does not impair our reasoning in the original opinion in this case, and is supported by the holding of the United States Supreme Court in Crane v. Campbell, supra, that the prohibition of possession was not an arbitrary act of the law making body.
We think our statement in our original opinion is also sound, in that part dealing with changing times and conditions. We said: "A constitution is intended to endure for a long time, and is interpreted in the light of developments which have appeared at the time of the interpretation." In this view, we are supported by Alexander Hamilton, No 32 Federalist, where he wrote: "Nothing, *Page 736 
therefore, can be more fallacious than to infer the extent of any power proper to be lodged in the national government, from an estimate of its immediate necessities." Chief Justice John Marshall stated in McCulloch v. State of Maryland, 4 Wheat. 316, 415, 4 L.Ed. 579, that a constitution is "intended to endure for ages to come, and, consequently, to be adapted to the various crises of human affairs. To have prescribed the means by which government should, in all future time, execute its powers, would have been to change, entirely, the character of the instrument, and give it the properties of a legal code. It would have been an unwise attempt to provide, by immutable rules, for exigencies which, if foreseen at all, must have been seen dimly, and which can be best provided for as they occur." These quotations are also found in the opinion of this Court in the case of Albritton v. City of Winona, 181 Miss. 75, 178 So. 799, 115 A.L.R. 1436.
In view of our conclusion that we committed no error in our former opinion, we must and do overrule the suggestion of error.
Suggestion of error overruled.